Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on August 11, 2021 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 3, 5 and 12-16 have been acknowledged. Claim 2 has been canceled.

Response to Arguments
Applicant’s arguments, see pages 7-11 of Remarks, filed August 11, 2021 have been fully considered. The cited references do not disclose all limitations of the claim 1, as applicant argued. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1 and 3-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to claims 1 and 12 overcome the combination of the previously cited references Woods (U.S. Patent Application Publication 2016/0259404 A1) and Bradski et al (U.S. Patent Application Publication 2016/0026253 A1).
receiving the first pose data at a second component; transforming the first pose data into a second component relative pose in a coordinate frame based on the control and processing module; sharing the second component relative pose with the first component: and updating the first component relative pose based on the second component relative pose”. Claim 12 requires receiving environmental characteristics indicating positional information at a head mounted component; determining a head mounted component pose in an environment coordinate frame of the head mounted component based on the received environmental characteristics; receiving, at the head mounted component, relative positional aspects with respect to the head mounted component of at least one hand held component; determining a relative hand held component pose of the at least one hand held component in a head mounted component coordinate frame; and specifically require “receiving, at the least one hand held component, the relative positional aspects with respect to the head mounted component; transforming the relative positional aspects into a relative hand held component pose in the head mounted component coordinate frame; sharing the head mounted component pose in the environment coordinate frame with the at least one hand held component and sharing the relative hand held component pose in the head mounted component coordinate frame with the head mounted component; updating the head mounted component pose in the environment coordinate frame based on the relative hand held component pose; and updating the relative hand held component pose in the head mounted component coordinate frame based on the head mounted component pose in the environment coordinate frame”.
Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 1 and 12. Accordingly, claims 1 and 12 are allowed.

Dependent claims 3-11 depend from independent claim 1, dependent claims 13-19 depend from independent claim 12. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.